Citation Nr: 0607174	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
knee disorder and declined to reopen the veteran's claim for 
entitlement to service connection for residuals of a left 
knee injury.

The veteran testified before the undersigned at a hearing at 
the RO in April 2005.  A transcript of the hearing is of 
record.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of a left knee injury is decided 
herein whereas the issue of entitlement to service connection 
for a right knee disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2. In a March 1977 decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of a 
left knee injury.  He was notified of the RO's action and did 
not appeal the determination.

3.  In a decision dated in October 1990, the RO declined to 
reopen the veteran's claim for service connection for 
residuals of a left knee injury.  He was properly notified 
and did not file an appeal, and that decision became final.

4.  The evidence received since the October 1990 decision 
includes evidence that does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a left knee injury.


CONCLUSION OF LAW

The March 1977 RO rating decision that denied entitlement to 
service connection for residuals of a left knee injury, and 
the October 1990 decision that declined to find that new and 
material evidence was submitted to reopen the claim, are 
final and new and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.  38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a) 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2002, after the enactment of the VCAA, for 
entitlement to service connection for a left knee disorder.  

An RO letter dated in February 2005 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  This letter notified the veteran of his 
responsibility to submit new and material evidence that 
showed that his left knee disorder was related to service.  
The letter also informed the veteran of what constituted new 
and material evidence.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

II. New and Material Evidence

In a March 1977 rating decision, the RO denied the veteran's 
claim for service connection for residuals of a left knee 
injury.  The RO found at that time that the evidence of 
record reflected that his disorder existed prior to service 
with no aggravation demonstrated during service.  The 
veteran, after notice, did not appeal the RO's decision, and 
it became final.

The evidence of record at the time of the RO's March 1977 
decision that denied the veteran's claim for service 
connection for a left knee injury included his service 
medical records.  The service medical records show that, when 
examined prior to enlistment into service in June 1971, the 
veteran reported having a trick or locked knee.  He also 
noted having an operation on his knee 12 years earlier, but 
did not distinguish which knee.  The examiner noted that the 
veteran had numerous surgeries, including his left knee.  The 
June 1971 Report of Medical Examination shows that the 
veteran had a scar on his left knee.  He was found qualified 
for enlistment into service.  

Clinical records indicate that, in January 1972, the veteran 
complained of knee pain.  It was noted that he hit his left 
knee three years prior.  He stated that he had trouble with 
his knees since the injury, intermittently.  Examination of 
the left knee revealed no effusion, ligaments intact, 
negative McMurray's, and slight tenderness over the patella.  
The diagnosis was patella chondromalacia and popping tendon.  
He returned for treatment in January and February with 
similar symptoms.  A February 1972 medical record shows that 
the physician noted that the veteran's chondromalacia patella 
existed prior to entry to service and recommended him for 
discharge.  The February 1972 medical board report reflects a 
diagnosed right knee disorder.

Also of record was a March 1977 VA examination report 
indicating that the veteran had no abnormality of his left 
knee.  An X-ray of the left knee revealed a radiographically 
normal knee.

As noted, in the unappealed March 1977 decision, the RO 
denied the veteran's claim for service connection for 
residuals of a left knee injury because it was found that his 
disorder existed prior to service with no aggravation 
demonstrated during service.

In July 1990, the veteran submitted a claim for service 
connection for his left knee disorder but did not submit any 
new evidence in connection with his claim.  In October 1990, 
the RO declined to reopen the veteran's claim.  The veteran 
did not appeal this decision and it became final.  

The March 1977 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1990 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in April 2002, the regulations in effect 
since August 29, 2001 are for application.  Those new 
provisions provide that new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in April 2002.  Evidence 
received since the October 1990 decision includes VA 
outpatient treatment records dated during 2004, and the 
veteran's oral and written statements in support of his 
claim.

An August 2004 VA outpatient medical record shows that the 
veteran complained of knee pain.  A September 2004 VA 
outpatient medical records shows that the veteran had 
problems with both knees and needed a cane. 

During the veteran's April 2005 hearing, he testified that he 
first started having knee problems in service during boot 
camp.  He was sent to the naval hospital when he complained 
of the pain in his knee.  He was discharged from service and 
released to physical therapy at a private hospital in Tulsa, 
Oklahoma.  He stated that since service, he had no other 
injury to his left knee.  Currently, he stated that he had a 
diagnosis of arthritis of the knee.  The veteran also stated 
that when he was 10 years old, he fell off his bicycle and 
injured his left knee.  At that time, fluid was extracted 
from his knee, but he never received stitches.  After that 
injury, he did not have any trouble with his knee while 
growing up.  When he was examined upon entrance into service, 
he notified the examiner of his injury, but stated that he 
felt no pain at that time.  It was during basic training when 
he began to experience pain in his knees.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
residuals of a left knee injury essentially fails to address 
the inadequacies of the appellant's claim at the time of the 
prior denial in October 1990.  In this respect, the 
additional evidence submitted does not suggest that the 
veteran had a left knee disorder due to service, and the VA 
and non-VA medical records and medical reports do not support 
the appellant's contentions that such a disorder was incurred 
in or related to his period of active service.

Rather, the Board notes that the evidence received in the VA 
outpatient treatment records shows that the veteran 
complained of knee pain, but does not show a diagnosis of a 
disability, nor did it show that the veteran has a current 
disability that is related to his service or was aggravated 
by his service.  Further, although the veteran testified 
during his April 2005 hearing that he did not have trouble 
with his knee prior to service and his knee pain began during 
service, the United States Court of Appeals for Veterans 
Claims (Court) has held that when resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Therefore, the veteran's statements cannot be used 
to show that he did not have a preexisting disability or that 
any preexisting disability was aggravated by service.  

Here, as was the case at time of the RO's October 1990 
decision, the medical evidence fails to demonstrate that the 
veteran has residuals of a left knee injury as a result of 
active military service.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
residuals of a left knee injury due to service.  Thus, if 
reopened, this claim would be denied.  38 U.S.C.A. §§ 1110, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.304 
(2005).

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony, because as 
a layperson he is not competent to offer medical opinions.  
The Court has made this clear in numerous cases.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. at 495.  There is no 
evidence showing, and the veteran does not assert, that he 
has had sufficient medical training to provide competent 
medical evidence as to the etiology of his claimed left knee 
disorder.  

Consequently, the Board finds that the evidence received 
since the October 1990 RO decision regarding the claim for 
service connection for residuals of a left knee injury is 
cumulative and redundant of the evidence previously 
considered by the RO and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for residuals of a left knee injury to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the October 1990 RO decision that 
declined to reopen the veteran's claim for service connection 
for residuals of a left knee injury is not new and material, 
it follows that the claim for service connection for 
residuals of a left knee injury may not be reopened.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for residuals of a left knee injury is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for a right knee disorder.

As such, the Board notes that the veteran's service medical 
records show that he suffered knee pain while in service and 
was diagnosed with chondromalacia patella.  His June 1971 
enlistment examination report does not note that he had a 
right knee disability.  However, in February 1972, a clinical 
medical record shows that his knee condition existed prior to 
entry to service.  Further, the February 1972 medical board 
decision recommending his discharge from service reflects a 
diagnosis of right chondromalacia patella that existed prior 
to entry to service and was not incurred in the line of duty.  
The veteran currently complains of knee pain and his VA 
outpatient medical records show this complaint; however, 
there is no current diagnosis of a knee disability.  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
right knee disorder preexisted the appellant's entry into 
active military service in January 1972 and was not 
aggravated by service.

Thus, in the interest of due process and fairness, the Board 
finds that a VA examination is necessary to determine whether 
the veteran has a current chronic right knee disability and, 
if so, whether this disability preexisted service and was 
aggravated by service, or whether the disability is related 
to service.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any right knee 
disorder found to be present.  Prior to 
the examination, the examiner should 
review the claims folder, including the 
appellant's service medical records, 
including the June 1971 enlistment 
examination report, February 1972 
clinical record, and February 1972 
medical board report.  A complete history 
of the claimed right knee disorder should 
be obtained from the veteran.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner is 
requested to address the following 
matters:

a. Does the appellant currently have 
a right knee disorder manifested by 
degenerative arthritis, or other 
knee disability (or disabilities)?

b. If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of 
an injury?

c. Taking into consideration the 
evidence incorporated in the service 
medical records (including the June 
1971 enlistment examination report, 
February 1972 clinical record, 
February 1972 medical board report, 
and 2004 VA medical records), when 
was the disability (or disabilities) 
incurred?

d. If any right knee disability was 
incurred before January 1972, was 
there an increase in disability, 
beyond the natural progress of the 
disorder, during a period of 
military duty?

e. A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set forth 
in the report. The veteran's claims 
file should be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
January 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


